Citation Nr: 0201815	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  01-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left ankle 
degenerative arthritis, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for right ankle 
degenerative arthritis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

A record of service (DD-214N) with the United States Navy 
shows the veteran has certified active service from November 
1973 to December 1977.  Another record of service (DD-214) 
with the United States Navy shows the veteran has certified 
active service from June 1983 to June 1986, and total prior 
active service of 7 years, 10 months, and 29 days.  A record 
of service (DD-214) with the United States Army shows the 
veteran had certified active service from September 1990 to 
May 1991, and total prior active service of 10 years, 10 
months and 29 days.

This appeal arises from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to ratings in 
excess of 10 percent for lumbar strain and for degenerative 
arthritis of the left and right ankles, respectively.

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference at the San 
Antonio, Texas RO.  A transcript of his testimony has been 
associated with the claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
his claims for the benefits sought.

2.  The veteran's lumbar spine disability is not productive 
of vertebrae fracture, ankylosis, a moderate limitation of 
motion, a moderate intervertebral syndrome, muscle spasm, or 
additional functional loss due to pain or other pathology.

3.  The veteran's bilateral ankle disabilities are not 
productive of arthritis, ankylosis, a marked limitation of 
motion, or additional functional loss due to pain or other 
pathology.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2001).

2.  The schedular criteria for an evaluation in excess of 10 
percent for left ankle degenerative arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5271 (2001).

3.  The schedular criteria for an evaluation in excess of 10 
percent for right ankle degenerative arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records reveals reports by 
the veteran of bilateral ankle pain, aggravated by weather 
changes.  

The diagnoses were history of arthralgias of questionable 
etiology.  The veteran was seen for low back tenderness in 
August 1985, after a motor vehicle accident which occurred 
while he was on active duty for training.  The diagnosis was 
low back muscle spasms.  

In December 1998, based upon August 1998 VA X-ray reports 
which showed very mild degenerative changes in both ankles, 
and an examination report with a diagnosis of mild lumbar 
strain, the RO granted entitlement to service connection for 
mild degenerative arthritis of both ankles, and also assigned 
10 percent ratings for each ankle pursuant to the criteria of 
Diagnostic Code 5003, and for mild lumbar strain with 
assignment of a 10 percent evaluation pursuant to the 
criteria of Diagnostic Code 5295.

Private and VA treatment reports from September 1996 through 
January 2001 have been reviewed.  September and October 1996 
private treatment reports contain notations that the veteran 
was seen for complaints of diffuse arthralgia, myalgia and 
migrating arthralgia myalgia.  The September 1996 report did 
not contain a diagnosis, but did contain the physician's 
statement that he suspected that "there may be [a] 
significant psycho-emotional component" to the veteran's 
complaints, especially in light of the veteran's reported 
insomnia history.  The October 1996 report contained an 
assessment of probable fibrositis or fibromyalgia, with a 
caveat that malingering needed to be ruled out to ensure that 
there was no secondary gain in the veteran's "situation."

An April 2000 VA treatment report contains the veteran's 
complaint of left ankle pain, and the diagnosis of 
degenerative joint disease.  A June 2000 VA treatment report 
contains the veteran's complaint of low back pain, a 
diagnosis of multilevel disc bulging of the lumbar spine, and 
the veteran's request for "an excuse from work."  The report 
contains notations that the physician advised the veteran to 
have a neurosurgery examination, and indicated that the 
veteran was to have light duty until that examination.



An August 2000 VA treatment report contains a notation that 
the veteran's "concerns center on light duty [at] Boeing."  
Lumbar spine findings in this report were that motor 
examination was 5/5, deep tendon reflexes were symmetric, and 
no sensory deficit was found.  

Another notation indicated that an MRI (magnetic resonance 
imaging) examination of right L4/L5 showed a herniated 
nucleus pulposus.  The impression was right L5 radicular pain 
with no objective evidence of radiculopathy.  A notation in 
that report indicated that the veteran desired light duty 
rather than surgery at that time, and that it was unclear 
whether he would benefit from microdiscectomy.

An October 2000 VA nerve conduction study report, which 
contained a referring diagnosis of "rule out right L4-L5 
radiculopathy," contained electrodiagnostic findings of 
normal sensory and motor response and normal activity at rest 
and motor unit potentials, except for right L5 and S1 
paraspinal muscles, which showed mild increased membrane 
instability with 1+ positive sharp waves.  

The electrodiagnostic impressions were L5-S1 posterior ramus 
compromise, no evidence of peripheral nerve or muscle damage, 
no L5-S1 radiculopathy, and no evidence of active motor 
axonal degeneration.

An October 2000 VA treatment report contains an assessment of 
chronic low back pain with right L5 radicular syndrome.

A February 2001 QTC Medical Services examination report, 
contracted for by VA, contains impressions, after 
consideration of the veteran's reported history, examination 
of the veteran, review of the veteran's claims file medical 
evidence, including the MRI report noted above, and February 
2001 X-ray reports, of negative bilateral ankles, 
transitional lumbosacral vertebra, mild lower lumbar 
spondylosis, but no significant disc space disease.  The 
examiner indicated that the veteran did not require crutches, 
braces, a cane, or corrective shoes.  


As to the feet and ankles, the report contains findings of no 
abnormal weight bearing, that his gait and posture are 
normal, that no functions, including standing or walking, are 
limited, and that there is no objective evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, weakness, pain, fatigue, lack of endurance or 
incoordination.  

Neurologic examination was noted to show normal motor and 
sensory function and reflexes in the lower extremities.  The 
examining physician also noted that, as to the ankles, 
"[t]here is no pathology to render [a] diagnosis[;] range of 
motion and x-rays are normal [and there are] no objective 
findings of arthritis on today[']s exam[ination]."

As to the low back, the report contains findings of some 
painful motion, negative straight leg raising test, and 
limitation of motion caused by stiffness and pain.  The 
examining physician noted that "[p]ain is probably the 
primary component[,] though it is difficult to tell with this 
veteran."  The examining physician also rendered a diagnosis 
of mild lower lumbar spondylosis.

With regard to the effects of the ankles and low back, 
objective findings on his "usual occupation and daily 
activity," the physician noted that "[t]his is difficult to 
assess.  I have a feeling that there is a degree of 
malingering."

On the veteran's VA Form 9, received in July 2001, he 
contended that his disabilities were more debilitating than 
as shown in his medical records and VA examination, and that 
due to this, he was changing his VA treating physician.

During the veteran's December 2001 video conference hearing 
he testified that: the pain in his ankles was about 6-7 on a 
scale of 1-10, and the pain in his low back was about 8 on 
that scale; he is not currently receiving physical therapy 
for either his ankles or his low back; and he sees his VA 
physician for anti-inflammation medication.

The veteran further testified that he currently works 32 
hours per week as a maintenance man at a hotel, and also does 
air conditioning work there; he wears a back brace; he must 
wear comfortable shoes; he has lost no time from work at his 
present job because he was in his "probationary" period; he 
has not told his current employer that he could not perform 
any job due to his ankles or back; his prior job was with 
Boeing Aerospace, where he was on short-term disability due 
to his back; he worked for Boeing for 2 years as an aircraft 
sheet metal mechanic; he also works part-time for the Texas 
Work Force Commission.

During the latter part of his testimony the veteran indicated 
that not much was being done by way of treatment, other than 
having an MRI on his ankles and back. He suggested that he 
had undergone some treatment and might undergo some testing 
on the day of the hearing.  Since it appeared that there 
might be more recently dated records of additional treatment 
not yet obtained and associated with the claims file, the 
undersigned recommended that the additional records be 
obtained and submitted for review.  The representative agreed 
that such additional records would be obtained; however, no 
additional records were submitted.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10.  

Although the history of a disability must be considered, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  In 
determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
are examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.

The Board, like the Courts, "can only interpret the statutes 
that are enacted by the Congress.  Any changes that parties 
may seek in order to eliminate a statutory incongruity should 
be brought to the attention of Congress.  We are simply 
powerless to amend any statutory provision sua sponte."  See 
Boyer v. West, 210 F.3d 1351, 1356 (Fed. Cir. 2000).


[I]ndividuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establish allowance of benefits.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  See also 38 C.F.R. § 
3.158(a).

As noted in Cohen v. Brown, 10 Vet. App. 128 (1997), health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen, at 140.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating, and the rating of the same manifestation 
under different diagnoses, are to be avoided.  See 38 C.F.R. 
§ 4.14.

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."

When it is not possible to separate the symptomatology of 
service-connected and non-service connected disorders, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the veteran's favor, dictates that 
such symptomatology be attributed to the service-connected 
disorder.  61 Fed. Reg. 52,698 (Oct. 8, 1996); Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam).  

When, on the basis of the evidence of record, two or more 
provisions of VA's rating schedule are potentially applicable 
to the rating of a particular disability, the Board must 
provide reasons or bases for its decision to rate that 
disability under one such provision rather than another 
potentially applicable provision.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

"[T]he veteran's interest is not the only one that the 
Secretary [of the Department of Veterans Affairs] and his 
delegates must consider.  ...  There is a duty to ensure that, 
insofar as possible, only claims established within the law 
are paid.  The public and the taxpayer must be protected from 
unjustified claims."  See Rhodan v. West, 12 Vet. App. 55, 58 
(1998).

38 C.F.R. § 4.71, Plate II, provides that normal range of 
motion of the ankle is 0 degrees to 20 degrees of 
dorsiflexion and 0 degrees to 45 degrees of plantar flexion.

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which rates 
degenerative arthritis (hypertrophic or osteoarthritis), 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rate as 
follows: With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted; With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
rating is warranted.

A note to that code provides that the 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Another 
note provides that the 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under DC's 5013 to 5024, inclusive.

38 C.F.R. § 4.45 provides, in pertinent part, that for the 
purpose of rating disability from arthritis, the ankle is 
considered a major joint; the lumbar vertebrae are considered 
a group of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

38 C.F.R. § 4.71a, DC 5270 , which rates ankylosis of the 
ankle, provides that where plantar flexion is more than 40 
degrees, or where dorsiflexion is more than 10 degrees or 
where there is an abduction, adduction, inversion or eversion 
deformity, a 40 percent rating is warranted.  Where plantar 
flexion is between 30 degrees and 40 degrees, or where 
dorsiflexion is between 0 degrees and 10 degrees, a 30 
percent rating is warranted.  Where plantar flexion is less 
than 30 degrees, a 20 rating is warranted.

38 C.F.R. § 4.71a, DC 5271, which rates limited motion of the 
ankle, provides that a marked limitation warrants a 20 
percent rating, and a moderate limitation warrants a 10 
percent rating.

38 C.F.R. § 4.71a, DC 5272, which rates ankylosis of the 
subastragalar or tarsal joint, provides that where ankylosis 
of either of these joints results in a poor weight-bearing 
position, a 20 percent rating is warranted.  Where ankylosis 
of either of these joints results in a good weight-bearing 
position, a 10 percent rating is warranted.

38 C.F.R. § 4.71a, DC 5273, which rates malunion of os calcis 
or astragalus, provides that a marked deformity warrants a 20 
percent rating and a moderate deformity warrants a 10 percent 
rating.

38 C.F.R. § 4.71a, DC 5274, which rates residuals of an 
astragalectomy, provides that a 20 percent rating is 
warranted for an astragalectomy.

38 C.F.R. § 4.71a, DC 5285 provides that residuals of 
vertebra fracture, with cord involvement, or where the 
veteran is bedridden, or requiring long leg braces, warrants 
a 100 percent rating.  With lesser involvements rate for 
limited motion and/or nerve paralysis.  For residuals of 
vertebra fracture without cord involvement, where there is 
abnormal mobility requiring a neck brace (jury mast), a 60 
percent rating is warranted.  That code also provides that, 
in other cases, the disability is to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body.

38 C.F.R. § 4.71a, DC 5286, which rates complete bony 
fixation (ankylosis) of the spine, provides that ankylosis of 
the spine at an unfavorable angle, with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type), warrants a 
100 percent rating; with a favorable angle, a 60 percent 
rating is warranted.

38 C.F.R. § 4.71a, DC 5289, which rates ankylosis of the 
lumbar spine, provides that unfavorable ankylosis warrants a 
50 percent rating; favorable ankylosis warrants a 40 percent 
rating.

Under 38 C.F.R. § 4.71a, DC 5292, which rates limitation of 
motion of the lumbar spine, a severe limitation warrants a 40 
percent rating and a moderate limitation warrants a 20 
percent rating.

Under 38 C.F.R. § 4.71a, DC 5293, which rates intervertebral 
disc syndrome, a pronounced syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent relief, 
warrants a 60 percent rating.  

A severe syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent rating.  A 
moderate syndrome, with recurring attacks, warrants a 20 
percent rating.

Under 38 C.F.R. § 4.71a, DC 5294 and DC 5295, which, 
respectively, rate sacro-iliac injury and weakness and 
lumbosacral strain, a severe strain, with listing of the 
whole spine to opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or a narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating; with muscle spasm on extreme 
forward bending, and a loss of lateral spine motion, 
unilateral, in the standing position, warrants a 20 percent 
evaluation.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

38 C.F.R. § 4.45 provides that, as regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to these considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); 

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); 

(d) Excess fatigability; 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly; 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).  Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the 
provisions of the VCAA must be applied to the veteran's 
claims.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which has held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The VCAA provides that, upon receipt of a complete or 
partially complete application, the Secretary shall notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  



This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas, supra.

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issue before the Board.  

The evidence of record includes the veteran's complete 
service medical records, his post-service private and VA 
treatment reports, reports of VA and private examinations and 
statements by the veteran and his representative.  


In that regard the Board notes that the veteran testified 
during his December 2001 personal hearing before the 
undersigned that he had recently changed his VA-contracted 
treating physician, and that the new physician was "doing 
tests."  

The Board advised the veteran and his representative to 
obtain and submit any pertinent new treatment records.  No 
new records have been submitted, and neither the veteran nor 
his representative have notified the RO or the Board of any 
such records which may be pertinent to the veteran's claims.

Under the circumstances, the Board therefore finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the veteran and his representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.

The Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statement of 
the case, and the RO's letters to the veteran have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought, such that there has been compliance with VA's 
notification requirements under the VCAA.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (l99l) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis V. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Increased Evaluations

Lumbar Strain

As noted above, the most recent medical evidence of record 
(see Francisco, supra), is the February 2001 QTC examination 
report.  This examination is also the most comprehensive of 
record as far as including a review of the entire claims file 
medical records, an interview of the veteran, an examination 
of the veteran, and review of the MRI and X-ray reports of 
the lumbar spine.

That report contains findings that the veteran did not 
require crutches, braces or a cane; that there was no 
abnormal weight bearing; that his gait and posture are 
normal, that no functions, including standing or walking, are 
limited, and that there is no objective evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, weakness, pain, fatigue, lack of endurance or 
incoordination in the lumbar spine.  

Neurologic examination was noted to show normal motor and 
sensory function and reflexes in the veteran's lower 
extremities.  The report contains findings of some painful 
motion, negative straight leg raising test, and limitation of 
motion caused by stiffness and pain.  

The examining physician noted, however, that "[p]ain is 
probably the primary component[,] though it is difficult to 
tell with this veteran."  With regard to the effects of the 
veteran's low back objective findings on his "usual 
occupation and daily activity," the physician noted that 
"[t]his is difficult to assess.  I have a feeling that there 
is a degree of malingering."

Specifically, under DC 5292, the most current medical 
evidence does not reveal any objective findings of limitation 
of motion of the lumbar spine; thus, the veteran's lumbar 
spine disability cannot be rated as either moderate or 
severe, which would result in either a 20 or 40 percent 
rating under this code.

With respect to DC 5293, no objective medical evidence of 
neuropathy, muscle spasm, absent ankle jerk or other 
neurological findings appropriate to a disc site has been 
shown; thus, there is no objective medical evidence showing 
of either a pronounced or moderate intervertebral disc 
syndrome, with recurring attacks, as to warrant a 20 percent 
rating under this code.

With respect to DC 5295, the objective medical evidence does 
not show a severe strain, with listing of the whole spine to 
one side, a positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, a narrowing or 
irregularity of the joint space, abnormal mobility on forced 
motion, muscle spasm on extreme forward bending or a loss of 
unilateral spine motion in the standing position, so as to 
warrant a 20 percent rating under this code.

Overall, the Board notes that the above diagnostic codes for 
rating lumbar spine disability contemplate similar symptoms 
such as limitation of motion, and therefore do not provide a 
basis for assigning separate ratings under any code.  
Evaluating them separately would thus violate the rule 
against pyramiding.  38 C.F.R. § 4.14.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
rating for the service-connected lumbar spine disability.

In DeLuca, supra, the Court held that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 were not subsumed into the diagnostic codes 
under which the veteran's disabilities are rated, and that 
the Board has to consider the functional loss due to pain of 
a musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.

The evidence reveals that X-rays of the lumbar spine are 
normal, and that pain or pain on motion did not cause any 
additional functional impairment, and that no weakened 
movement, excess fatigability or incoordination was caused by 
the service-connected disability.

Additional impairment during exacerbations, or flare-ups, of 
the lumbar spine condition has not been demonstrated.  There 
is no medical evidence to show that any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating under the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.

The Board notes that a lay person can provide evidence of 
visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board noted above, 
this is not the veteran's case.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected lumbosacral strain.


Bilateral Ankle Arthritis

A review of the current objective medical evidence of record 
reveals "negative bilateral ankles," no necessity for 
corrective shoes, no abnormal weight bearing, normal gait and 
posture, that no functions, including standing or walking, 
are limited, and that there is no objective evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, weakness, pain, fatigue, lack of endurance or 
incoordination.

Neurologic examination was noted to show normal motor and 
sensory function and reflexes in the veteran's lower 
extremities.  The examining physician also noted that, as to 
the veteran's bilateral ankles, "[t]here is no pathology to 
render [a] diagnosis[;] range of motion and x-rays are normal 
[and there are] no objective findings of arthritis on 
today[']s exam[ination]."

With regard to the effects of the veteran's bilateral ankle 
objective findings on his "usual occupation and daily 
activity," the physician noted that "[t]his is difficult to 
assess.  I have a feeling that there is a degree of 
malingering."

Overall, the Board notes that the above diagnostic codes for 
rating ankle disability contemplate similar symptoms such as 
limitation of motion, and therefore do not provide a basis 
for assigning separate ratings under any code.  Evaluating 
them separately would thus violate the rule against 
pyramiding.  38 C.F.R. § 4.14.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
rating for the service-connected bilateral ankle disability.

The evidence reveals that X-rays of the bilateral ankles are 
normal, that pain or pain on motion did not cause any 
additional functional impairment, and that no weakened 
movement, excess fatigability or incoordination was caused by 
the service-connected disability.  Given the normal findings, 
a higher rating under Code 5003 is also not warranted.  

Additional impairment during exacerbations, or flare-ups, of 
the bilateral ankle disabilities has not been demonstrated.  
There is no medical evidence to show that any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating under the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.

Again, the Board notes that a lay person can provide evidence 
of visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board noted above, 
this is not the veteran's case.  



Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected bilateral ankle arthritis.


Additional Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are essentially raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of extraschedular 
evaluation, obviously considered them, but did not grant 
referral for an increased evaluation for any of the 
disabilities at issue on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disabilities presented in this claim, the Board 
cannot conclude that the disability picture for the low back 
or either ankle is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to render impractical the 
application of the regular rating criteria.  

The Board finds, although the veteran's statements and 
testimony are to the contrary, that the current 10 percent 
evaluations assigned for his respective disabilities at issue 
adequately compensate for the nature and extent of 
demonstrated severity.  As reported earlier, no significant 
disability in the low back or either ankle is supported by 
adequate clinical objective pathology.  It is clear from the 
record that none of the disabilities at issue markedly 
interfere with any employment endeavor of the veteran, nor 
has any required frequent inpatient care.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, as noted above.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbar strain is denied.

Entitlement to an evaluation in excess of 10 percent for left 
ankle degenerative arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for 
right ankle degenerative arthritis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

